Citation Nr: 9925135	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  95-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date prior to July 26, 1994, 
for service connection for status post anal fissures with 
fissurectomy and lateral sphincterotomy under the provisions 
of 38 U.S.C.A. § 1151 (West 1991), to include on the basis of 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1975.  
This appeal arises from a June 1995 rating decision of the 
Detroit, Michigan, Regional Office (RO) which reduced the 
veteran's evaluation for post-traumatic stress disorder 
(PTSD) from 50 to 10 percent disabling.  This decision also 
awarded service connection for status post anal fissures with 
fissurectomy and lateral sphincterotomy under the provisions 
of 38 U.S.C.A. § 1151 (West 1991).  The latter disability was 
found to be 100 percent disabling under the criteria found at 
38 C.F.R. Part 4 (1998), and was made effective on July 26, 
1994.  The veteran appealed the evaluation of his PTSD and 
the effective date of his anal disorder.

In February 1997, the Board of Veterans' Appeals (Board) 
remanded this case to the RO on the basis that the veteran's 
claim for an increased evaluation for PTSD had not been 
evaluated under both the applicable former and revised 
criteria, the latter of which was effective on November 7, 
1996.  The Board also found that the veteran's contention 
that clear and unmistakable error (CUE) had been committed in 
the RO's denial of service connection for his anal disorder 
under the provisions of 38 U.S.C. § 351 [renumbered § 1151 at 
Pub. L. 102-83, §§ 4(a)(1), 5(a), Aug. 6, 1991] in a rating 
decision of July 20, 1990 was inextricably intertwined with 
his earlier effective date claim.

By rating decision of February 1998, the RO restored the 
veteran's evaluation of 50 percent disabling for PTSD 
effective the date of its reduction; the increased rating 
issue has been recharacterized, accordingly.  The issue of 
CUE in the rating decision of July 20, 1990 was denied.  The 
case has now been returned for further appellate 
consideration. 

REMAND

As noted above, the RO has reinstated the veteran's 50 
percent rating for PTSD.  However, in the RO's rating 
decision of February 1998, it determined that this 
reinstatement was a grant of all benefits sought on appeal 
regarding the issue of an increased evaluation for PTSD.  The 
veteran was notified of this decision by letter of same month 
and no further supplemental statement of the case (SSOC) was 
promulgated regarding this issue. 

The Board points out that, in this case, the reduction action 
was accomplished in connection with a claim for increased 
benefits; hence, the restoration, alone, is not sufficient to 
obviate the increased rating issue on appeal.  Moreover, the 
Board is unable to locate any specific statement from the 
veteran indicating that, once the RO restored his 50 percent 
rating, he was satisfied with, or otherwise wished to 
withdraw the increased rating issue from the appeal.  Because 
a veteran is presumed to seek the maximum available benefit, 
and a higher evaluation for his PTSD is assignable, the 
veteran's claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board also emphasizes that its 
February 1997 remand specifically instructed the RO to 
complete a SSOC on all issues in appellate status that 
received an unfavorable determination; here, although the 50 
percent evaluation for PTSD was restored, the maximum 100 
percent evaluation was not granted.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order, see Stegall v. Brown, 11 
Vet. App. 268 (1998).  As the claim for an increased 
evaluation for PTSD is still in appellate status, the RO must 
provide the veteran with a SSOC on this issue.  This SSOC 
should conform to the Board's previous remand instructions of 
February 1997 and the decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Additionally, the veteran submitted a letter dated in 
September 1980 that he had received from the Social Security 
Administration (SSA).  The SSA informed him that he had been 
awarded a disability benefit, however, the exact nature of 
the veteran's disability was not mentioned.  He was further 
informed that he would have to receive periodic reevaluations 
to determine if his disability had not improved.  The claims 
file includes reports of psychiatric evaluations and hearing 
testimony taken in the early 1980's regarding he veteran's 
workmens' compensation claim.  These records indicate that 
the veteran left his last place of employment due, in part, 
to his psychiatric disorder.  This history was repeatedly 
noted in the majority of the veteran's VA psychiatric 
examination reports.  Under these circumstances, the Board 
finds that any and all medical records relied upon by SSA 
should be obtained, as they may be pertinent to the his claim 
for an increased evaluation for PTSD.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  In this regard, the Board 
notes that such records may contain a medical history of the 
veteran's psychiatric disorder and/or reports of more recent 
evaluations that the reflect upon severity of the disorder.

The Board also notes that the last comprehensive VA 
psychiatric examination of the veteran was conducted in 
September 1997.  In October 1997, the RO received a letter 
from a private psychologist that reported that he had 
recently examined the veteran.  It was noted that this 
examination had included psychological testing and extended 
clinical interview.  There was no discussion other then the 
psychologist's diagnosis.  A VA examination is inadequate for 
rating purposes if it does not include a review of all 
pertinent medical history and treatment.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  As the September 1997 VA 
examiner did not have access to this private psychologist's 
records or findings, a new VA examination must be provided to 
the veteran after these private medical records have been 
incorporated into the claims file.  

Furthermore, the Board notes that the veteran's 
representative presented a brief directly to the Board in 
December 1998, in which it was argued that the RO's denial of 
CUE in the July 1990 rating decision was itself in error as 
it was based on the VA General Counsel (GC) opinion VAOGCPREC 
9-94 (March 25, 1994).  The representative argued that this 
GC opinion was erroneous as it was in contradiction to the 
Supreme Court's holding in Brown v. Gardner, 513 U.S. 115 
(1994).  The RO has not addressed the question of CUE in the 
July 1990 rating decision, and should so on remand.  The 
representative also argues that the RO's denial of an 
increased evaluation for service-connected hemorrhoids was 
CUE as the RO should have decided a properly raised claim for 
service connection for an anal disability under the 
provisions of 38 U.S.C. § 351 was warranted.  The 
representative implies that this rating decision was not 
subsumed by the subsequent rating decision on this issue in 
July 1990 and is, therefore, not final regarding the 
38 U.S.C.A. § 1151 issue.  As in the February 1997 remand, 
the Board finds that the recently-raised allegations of CUE 
are inextricably intertwined with the earlier effective date 
issue on appeal; hence, the RO should address these 
contentions, in the first instance, on remand.  

The veteran's representative also noted in December 1998 that 
the veteran had received a VA consultation regarding a 
colotomy in 1993.  It was argued that these records are in 
the VA's possession and should be viewed as an informal claim 
for service connection for the veteran's anal disorder.  The 
undersigned acknowledges that these records could be 
pertinent to the claim for an earlier effective date and 
should be obtained, if existing.

Finally, the Board points out that in a rating decision of 
January 1998, the RO denied eligibility of the veteran's 
dependents to receive Dependents' Educational Assistance 
under the provisions of 38 U.S.C. Chapter 35.  The veteran's 
disagreement with this determination was voiced in a VA Form 
646, filed by his representative, in April 1998.  As the 
Board finds that this document constitutes a notice of 
disagreement under the provisions of 38 C.F.R. § 20.201 
(1998).  Accordingly, on remand, the RO should issue the 
appropriate statement of the case (SOC) to the veteran and 
his representative.  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the record, all outstanding record 
of medical treatment for the veteran's 
PTSD (specifically, since October 1997) 
from all pertinent VA facilities and any 
other source(s) identified by the 
veteran.  In this regard, the RO should 
specifically request that the veteran 
identify the date and VA facility at 
which he received a consultation for a 
colotomy noted sometime in 1993.  The RO 
should specifically request release forms 
for the following healthcare providers:

a.  Lynn E. Miller, M.D.
	Marquette General Hospital
	420 West Magnetic Street
	Marquette, Michigan 
48855
* Note:  The RO should request 
all treatment records regarding 
the veteran dated from October 
1995 to the present time.

b.  Robert C. Moore, Ph.D.
	Clinical Psychology Associates, 
P.A.
	1300 West Ridge, Suite 1
	Marquette, Michigan 49855

The veteran should specifically be 
informed that his failure to provide this 
information could have an adverse affect 
on his claims.  Once obtained, all 
records must be associated with the 
claims folder.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the appropriate 
office of the SSA and request all 
evidence used in its decision of 
September 1980 to award the veteran's 
disability benefits.  Any subsequent 
examination reports or medical evidence 
relied upon by the SSA should also be 
requested.  Once these records are 
received, they must be associated with 
the claims file.

3.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
severity of the service-connected PTSD.  
It is imperative that the veteran's 
entire claims file, to include a copy of 
this REMAND, be provided to and reviewed 
by the examiner.  Psychological testing 
should be performed, if deemed necessary.  
The examiner should offer an opinion as 
to what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  A Global 
Assessment of Functioning (GAF) Scale 
score should be provided, and the 
examiner should explain the meaning of 
the score provided.  All examination 
findings, along with the complete 
rationale for any opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report. 

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for an increased evaluation for PTSD, and 
for an earlier effective date for the 
award of service connection for his anal 
disorder, to include on the basis of CUE.  
Such adjudication should be accomplished 
on the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In this 
regard, the RO must specifically consider 
both the former and revised schedular 
criteria for evaluating PTSD, and apply 
the more favorable result.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished with a SSOC (that 
includes citation to all pertinent legal 
authority, including the former and 
revised schedular criteria for evaluating 
PTSD, and a full discussion of the 
reasons and bases for each determination) 
and be afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for further adjudication.

7.  The RO should also issue to the 
veteran and his representative an 
appropriate SOC regarding the issue of 
his dependents' eligibility for 38 C.F.R. 
Chapter 35 benefits.  

8.  The veteran and his representative 
are reminded that Board review of any 
issue not currently in appellate status 
may be obtained only if a timely notice 
of disagreement and a timely substantive 
appeal are filed.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










